IN THE SUPREME COURT OF THE STATE OF DELAWARE

ISA JESUS LARRY L. WARD X,               §
                                         §   No. 171, 2021
       Defendant Below,                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   Cr. ID No. 30807429DI (N)
STATE OF DELAWARE,                       §
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                              Submitted: July 6, 2021
                              Decided: August 4, 2021

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      Upon consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record below, it appears to the Court that:

      (1)     The appellant, Isa Jesus Larry L. Ward X, filed this appeal from the

Superior Court’s denial of his motion to vacate his life sentence. The State of

Delaware has filed a motion to affirm the judgment below on the ground that it is

manifest on the face of Ward’s opening brief that his appeal is without merit. We

agree and affirm.

      (2)     The record reflects that, in 1989, a Superior Court jury found Ward

guilty of attempted first-degree murder and possession of a deadly weapon during

the commission of a felony.         The Superior Court sentenced Ward to life
imprisonment plus a term of years. This Court affirmed Ward’s convictions and

sentence on direct appeal.1 Since that time Ward has filed multiple unsuccessful

petitions seeking postconviction relief, habeas corpus relief, and correction of his

sentence.2

       (3)    In October 2014 and December 2014, Ward filed two motions for

correction of sentence. He argued that his life sentence for attempted first-degree

murder was illegal because he was convicted of the nonexistent crime of attempted

felony murder.      The Superior Court denied the motions. On appeal, this Court

concluded there was no factual basis for Ward’s claim that he was convicted of a

nonexistent crime because the record reflected that “he was charged with and

convicted of Attempted Intentional Murder in the First Degree under 11 Del C. §

636(a)(1), not “Attempted Felony Murder under 11 Del. C. § 636(a)(2).”3

       (4)    On March 1, 2021, Ward filed another motion challenging his life

sentence. He argued that his attempted murder conviction and sentence had to be

vacated because he was charged with and found guilty of first-degree attempted

murder, not attempted intentional murder in the first degree under § 636(a)(1). On

April 26, 2021, Ward filed a letter requesting a hearing on his motion. On May 17,



1
  Ward v. State, 575 A.2d 1156 (Del. 1990).
2
  See, e.g., Ward v. State, 2015 WL 3536598, at *1 (Del. May 28, 2015) (affirming the Superior
Court’s denial of Ward’s motion for correction of illegal sentence); Ward v. State, 2001 WL
1560685, at *1 (Del. Nov. 27, 2001) (affirming the Superior Court’s summary dismissal of Ward’s
second motion for postconviction relief).
3
  Ward, 2015 WL 3536598, at *1.
                                              2
2021, the Superior Court denied the motion and the request for a hearing. This

appeal followed.

         (5)   On appeal, Ward continues to argue that he was not charged with or

convicted of attempted intentional murder in the first degree under § 636(a)(1), and

that he was imprisoned for a crime that does not exist. This argument is without

merit.

         (6)   Ward was indicted and convicted of attempted first-degree murder

based on his intentional attempt to cause the death of two police officers by pointing

and firing a gun at them, which under the circumstances as he believed them to be

was a substantial step in a course of conduct planned to culminate in first-degree

murder. The indictment and jury instructions were consistent with the language of

§ 531(2)4 and § 636(a)(1) at the time of Ward’s crimes.5 Under § 531, “[a]ttempt to

commit a crime is an offense of the same grade and degree as the most serious

offense which the accused is found guilty of attempting.”                   The sentence for

attempted first-degree murder was life imprisonment.6 Accordingly, the Superior

Court did not err in denying Ward’s motion to vacate his life sentence.




4
  11 Del. C. § 531(2) (1988) (providing that a person is guilty of an attempt to commit a crime
when he “[i]ntentionally does or omits to do anything which, under the circumstances as he
believes them to be, is a substantial step in a course of conduct planned to culminate in his
commission of the crime”).
5
  Id. § 636(a)(1) (providing that a person is guilty of first-degree murder when he “intentionally
causes the death of another person”).
6
  Id. § 4205.
                                                3
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the Superior Court’s judgment is AFFIRMED.

                                BY THE COURT:



                                /s/ Karen L. Valihura
                                Justice




                                   4